internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc dom p si 4-plr-105172-99 date date number release date re legend settlor spouse corporation affiliate stock of corporation a bank state a state b child a child b child c a b c d e intervivos trust intervivos trust a intervivos trust b plr-105172-99 dear in a letter dated date and subsequent submissions you request rulings under sec_2601 of the internal_revenue_code in settlor and spouse created and funded the intervivos trust child c was designated as trustee and he has been the trustee since the inception of the trust bank was designated as successor trustee in corporation was substituted by court order as successor trustee in the place of bank under the provisions of the intervivos trust the trust is to be held as two equal shares one such share is intervivos trust a for the benefit of child a her children and other descendants the other share is intervivos trust b for the benefit of child b her children and other descendants intervivos trust a income distributions during child a’s lifetime ninety percent of the intervivos trust a income was to be paid to or for_the_use_of child a through date during that time the remaining income was to be accumulated and added to principal after date and for the duration of child a’s life percent of the income is to be paid to or for the benefit of child a in addition percent of the income is to be paid to child a’s issue living at the time of distribution the balance of the income is to be accumulated any income distributable to a minor may be held and distributed to him or her at age income and principal distributions after child a’s death at child a’s death intervivos trust a will be divided into shares for child a’s then living descendants per stirpes ninety percent of a share’s income will be paid to the beneficiary of that share the remaining income will be accumulated one-third of the principal will be distributed to the beneficiary upon attaining age one-half of the plr-105172-99 then principal will be distributed to the beneficiary upon attaining age the balance of the share will be distributed to the beneficiary at age if a beneficiary dies before becoming entitled to distribution of the entire share that share will be divided into per stirpial shares for the beneficiary’s descendants if the beneficiary does not leave descendants the share will be divided per stirpes for the siblings of the beneficiary or their living issue if the deceased beneficiary leaves no surviving issue the property will be divided upon the principal of representation and either added to the shares then held for the brothers and or sisters or for the issue of deceased brothers and or sisters of the deceased beneficiary or distributed to the former beneficiaries of the shares or to the then living issue of deceased former beneficiaries if the deceased beneficiary leaves no issue brother or sister or issue of deceased brother or sister then surviving the remainder of that share will be divided and either added to existing shares of other beneficiaries of intervivos trust or as the case may be distributed to the then living former beneficiaries of such shares or to the then living issue of deceased former beneficiaries in such a manner as to maintain the principle of representation among the issue of child a in default thereof the property will be distributed per stirpes free of trust to the then living issue of settlor and spouse in any event all of the remaining principal and undistributed_income are to be distributed no later than years from the date of death of the last to die of the issue of settlor and spouse living at the date of creation of the intervivos trust distributions of principal during the entire trust term during the trust term if any participating income_beneficiary is in want of additional moneys for reasonable maintenance comfort and support or for expenses of accident illness or other misfortune or in the case of a beneficiary under age for reasonable education expenses the trustee may in discretion after taking into consideration the beneficiary’s other means of support pay to or apply for the beneficiary the additional moneys up to and including the entire principal of the trust share being held for that beneficiary consultants while a corporate trustee is acting child a child b and child c are designated as consultants to the trustee with powers exercisable in a fiduciary capacity primarily in the interest of the beneficiaries and by a majority vote the powers of the consultants are as follows to direct the corporate trustee to retain sell exchange or lease any plr-105172-99 trust property and to invest trust funds as is appropriate under state a law and to direct the corporate trustee on voting the stock of any corporation including the stock of corporation a however no right of any character with respect to the stock of corporation a may be exercised by anyone other than a corporate fiduciary acting as trustee or a relative by blood or legal adoption of child c if any of child a child b or child c ceases to act as a consultant he or she is to be replaced by a if a fails to act as a consultant then b is to be the successor consultant there are to be three consultants while there is a corporate trustee therefore the consultants and their successors are authorized to name a successor to fill his or her place if a vacancy occurs and no successor has been named the remaining consultants are to appoint successors so the that are three acting consultants applicable state law the validity construction and all rights under the intervivos trust are to be governed by the laws of state a intervivos trust b the provisions of intervivos trust b are identical to those of intervivos trust a except that under intervivos trust b child b is the beneficiary in place of child a and child b’s children and other descendants are the beneficiaries in place of child a’s children and other descendants it is represented that no additions actual or constructive were made to the intervivos trust including intervivos trust a and intervivos trust b after date the modifications the trustee proposes to petition the appropriate court to make two modifications to each of the trusts the first modification substitution of successor trustees one such modification would provide for affiliate to be the successor trustee of the trusts that is if child c ceases to act as trustee of intervivos trust a and intervivos trust b he would be succeeded as trustee by affiliate rather than corporation child a plr-105172-99 is a resident of state a and the intervivos trusts are to be governed by the laws of state a affiliate is located in state b and the designation of affiliate as trustee would cause the location of the trust assets and the principal place of trust administration of the intervivos trusts to change from state a to state b however the trustee has represented that the laws of state a would continue to govern the trusts for all purposes both administrative and substantive the second modification designation of successor consultants the second modification concerns the designation of successor consultants because the provisions of the intervivos trusts require consultants to act when there is a corporate trustee such as affiliate and each of child a child b and child c is designated as a consultant who may resign and name his or her successor the following consultant changes will be made for the intervivos trusts for intervivos trust a and intervivos trust b child c will resign as consultantand designate his child d to take his place for intervivos trust a child b will resign and designate child a’s child c to take her place thereupon the consultants for intervivos trust a will be d child a and c for intervivos trust b child a will resign and designate child b’s child e to take her place thereupon the consultants for intervivos trust b will be d child b and e rulings requested you have asked for rulings that the intervivos trust including intervivos trust a and intervivos trust b would not lose the exemption from the application of the generation-skipping_transfer_tax by reason of the substitution of successor trustee and subsequent change in the location of the trust assets and principal place of trust administration or the appointment of the successor consultants sec_2601 imposes a tax on every generation-skipping_transfer sec_2611 defines a generation-skipping_transfer to mean a taxable_termination a taxable_distribution or a direct_skip section b a of the tax_reform_act_of_1986 the act and sec_26 b of the generation-skipping_transfer_tax regulations provide that the tax does plr-105172-99 not apply to any generation-skipping_transfer under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides that if an addition is made after date to an irrevocable_trust which is excluded from chapter tax on certain generation-skipping transfers by section b a of the act a pro_rata portion of subsequent distributions from and terminations of interests in property held in the trust is subject_to the provisions of chapter in the present case it has been represented that no additions have been made to the trusts after date a modification of a generation-skipping_trust that is otherwise exempt under the act will generally result in a loss of its exempt or grandfathered status if the modification changes the quality value or timing of any powers beneficial interests rights or expectancies originally provided for under the terms of the trust in the present case the proposed appointment of successor consultants would not alter or expand the consultants’ powers provided under the trusts rather the consultants’ powers would remain limited to the authority to direct the trustee’s investments with no authority to influence the trustee’s discretionary distributions to the beneficiaries presently child c is the trustee of intervivos trust a and intervivos trust b by court order corporation has been designated the successor trustee of these trusts the trustee also proposes to modify intervivos trust a and intervivos trust b such that affiliate rather than corporation will be the trustee of each of these trusts presently all of the trusts are governed by the laws of state a the designation of affiliate as the successor trustee would cause the location of trust assets and the principal place of trust administration to change from state a to state b when affiliate becomes the trustee in this case however the trustee has represented that the laws of state a will continue to govern each trust for all purposes both administrative and substantive therefore the proposed substitution of affiliate for child c as successor trustee of the intervivos trusts would not alter the beneficial interests of any beneficiary consequently the two modifications to be made to intervivos trust including intervivos trust a and intervivos trust b as described above are administrative in nature and will not result in any change in the quality value or timing of any plr-105172-99 beneficiary’s interest we conclude that the proposed modifications as described above will not affect the exempt status of the trusts with respect to the generation-skipping_transfer_tax and if no additions are made all distributions from and the termination of the trusts will be exempt from the generation-skipping_transfer_tax except as we have specifically ruled herein we express no opinion under the cited provisions or under any other provision of the code this ruling is based on the facts and applicable law in effect on the date of this letter if there is a change in material fact or law local or federal before the transactions considered in this ruling take effect the ruling will have no force or effect if the taxpayer is in doubt whether there has been a change in material fact or law a request for reconsideration of this ruling should be submitted to this office this ruling is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours assistant chief_counsel passthroughs and special industries by james f hogan acting assistant to the branch chief branch enclosure copy for purposes
